



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. H.L., 2018 ONCA 823

DATE: 20181011

DOCKET: C65102

Simmons, Rouleau and Huscroft JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

H.L.

Appellant

Michael Dineen, as duty counsel

H.L., in person

Hannah Freeman, for the respondent

Heard: October 2, 2018

APPEAL BOOK ENDORSEMENT

[1]

The appellant, speaking on his own behalf, failed to identify any error
    made by the trial judge in his reasons for conviction.  It is not our role to
    retry this case.  On our review of the record, we see no basis on which to
    interfere with the trial judges decision.  The conviction appeal is dismissed.

[2]

On behalf of the appellant, duty counsel argued that the trial judge
    failed to give sufficient weight to the cumulative effect of two significant
    mitigating factors.  We reject this submission.  In careful and extensive
    reasons, the trial judge identified the mitigating factors in play and imposed
    a sentence within the range identified by defence counsel.  We see no basis on
    which to interfere with the assessment of the weight to be afforded to the
    mitigating factors.

[3]

Leave to appeal sentence is granted, but the sentence appeal is
    dismissed.


